Exhibit 10.5.2

ONEBEACON’S 2014 MANAGEMENT INCENTIVE PLAN
Purpose
The Management Incentive Plan (MIP) is an integral part of the total
compensation program for managers and certain senior key individual
contributors. Its primary purpose is to focus attention on 2014 profitability
goals and to reward eligible participants for the achievement of those goals.
Eligibility
The Plan is limited to senior staff who have a significant impact on OneBeacon’s
operating results.
Target Awards
Target awards for all participants are expressed as a percent of salary.
Performance Measures


The corporate MIP pool will be established primarily based upon achievement of
solid financial and economic performance. The OneBeacon Insurance Group, Ltd.
Compensation Committee (the “Compensation Committee”) set the 2014 MIP primary
performance objective at a 93.4% (including parent company expenses) adjusted
combined ratio, a secondary goal of Growth in Book Value Per Share (GBVPS) of
13.5%, together with additional strategic objectives. The combined ratio and
GBVPS goals represent appropriately challenging performance goals for the 2014
MIP. The other performance goals are consistent with the Company’s strategic and
operational objectives and include closing on the sale of Runoff, and other
business operations and capital management objectives. Substantially meeting
these objectives will yield an expected payment at or near target.
The Compensation Committee may adjust the size of the pool based on under- or
over-achievement of the Company’s target combined ratio and other objectives at
its sole discretion.
Individual Awards
Each business unit will be judged against a number of performance metrics
including, where appropriate, a combined ratio target. Generally these metrics
will relate to the aggregate financial plan rolled up by line of business. If
the financial metrics are achieved, in conjunction with other business metrics,
the business may be awarded 100% of its indicated share of the corporate pool.
Businesses failing to meet goals may or may not, at the discretion of the CEO,
receive a reduced, partial allocation of the pool. Businesses exceeding
objectives may receive greater than 100% of indicated allocation. In no event
will the sum of the performance-adjustment business unit pools be greater than
the performance-adjusted Company pool as authorized by Compensation Committee.
Within each business, it will be the prerogative of the business leader, with
guidance from and after consultation with the CEO, to further allocate the
business’ pool amount to the constituent branches, lines of business and
individuals, based upon performance.

1



--------------------------------------------------------------------------------



For corporate or administrative functions that support all or multiple
businesses, participants will receive allocations from the corporate pool based
upon attainment of their department and individuals goals for 2014.
The salary used to determine the amount of the individual awards will be that in
effect at the end of the plan year (12/31/14).
Plan Participation for New Hires
Employees hired during the plan year are eligible to participate in the MIP.
Awards will be pro-rated specially based on date of hire unless other
arrangements are agreed to at the time of the employment offer.
Payment of Awards
Unless payment is deferred in accordance with an election made pursuant to the
OneBeacon Deferred Compensation Plan and any related procedures adopted by the
Company, payment of any MIP award shall be made by the Company no later than 2 ½
months after the end of the Company’s fiscal year in which such MIP award is
earned, but in any event prior to the Compensation Committee’s certification of
performance results following the end of the plan year. In all cases, payment
will not be made unless and until the Compensation Committee approves the
overall corporate performance facto and performance-adjusted MIP pool and no
payment will be made to the CEO, the Executive Team or any of the other
executive officers without specific approval from the Committee.
Clawback Policy
Amounts paid pursuant to the MIP are subject to clawback by OneBeacon pursuant
to the Clawback Policy adopted by the Board of Directors of OBIG on June 16,
2010. The Clawback Policy provides that, in the event of a restatement of the
financial statements of OBIG for failure to comply with the federal securities
laws due to misconduct of a MIP participant, the Board of Directors of OBIG may
require the participant to reimburse OneBeacon for all or a portion of his or
her MIP award; provided, however, that in the event of fraud, the MIP
participant shall reimburse OneBeacon for all of his or her MIP award.
Special Circumstances
The Compensation Committee may, in its sole discretion, also recognize
extraordinary conditions or circumstances in determining payment levels.
In the event of termination prior to the payment of awards, no incentive payment
will be made. However, in the event of retirement or reduction in force at or
after the end of the plan year, but before payment is made, MIP payments may be
made if approved by the senior business leader. Payment shall be contingent upon
the participant signing a OneBeacon Agreement and Release as consideration for
all incentive payments. No participant who was terminated prior to the payment
of awards due to a reduction in force may be considered for MIP payment unless
the participant also signed the Agreement and Release provided to the
participant at the time of termination within the time period specified in the
Agreement and Release. For purposes of the MIP, “retirement” shall mean
termination of service with the Company, other than for cause, at any time after
attaining age sixty (60) or termination of service under circumstances which the

2



--------------------------------------------------------------------------------



Committee deems equivalent to retirement. These exceptions will be made on a
case by case basis. In the event of death or disability, the participant or
beneficiary may be considered for a partial awards payment if approved by the
senior business leader.
The MIP is discretionary; in no way does eligibility in this plan imply an
obligation of payment on the part of OneBeacon nor should it be construed as a
promise of continued employment.
Effect on Benefit Plans
Amounts paid under the terms of the MIP will not be counted for purposes of
determining compensation under any other employee benefit plan sponsored by
OneBeacon.
Plan Continuation
Notwithstanding any of the aforementioned, the MIP may be amended or terminated,
in whole or in part, at any time, by the Compensation Committee.



3

